          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

PROPST PROPERTIES LLC                            PLAINTIFF/COUNTER-
                                                        DEFENDANT

v.                          No. 4:18-cv-511-DPM

RASOOL MOHAMMAD; SELECT SANDS
AMERICA CORPORATION; WESTBROOK
WILLOW LLC; ZIGURDS VITOLS;
and SELECT SANDS CORPORATION                                       DEFENDANTS

WESTBROOK WILLOW LLC                            COUNTER-CLAIMANT

                              JUDGMENT
     Based on the parties' stipulation, all claims and counterclaims are
dismissed with prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
                                      5'   A--v-cr',t-   .l.Ol j
